Case 2:15-cv-02819-JTF-cgc Document 205 Filed 10/27/20 Page 1 of 1               PageID 4114




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 April Parchman, as administrator ad           )
 litem of the estate of Jeffrey Parchman,      )
 deceased, individually and on behalf of all   )
 others similarly situated,                    )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )   Case No. 2:15-cv-02819-JTF-cgc
                                               )
 SLM Corporation, Navient Corporation,         )
 Navient Solutions, Inc. f/k/a Sallie Mae      )
 Inc., and Sallie Mae Bank,                    )
                                               )
        Defendants.                            )
                                               )


             ORDER GRANTING PARTIES’ JOINT MOTION REGARDING
                    MOTIONS FOR SUMMARY JUDGMENT


        Before the Court is Plaintiff April Parchman and Defendants Sallie Mae Bank, SLM

 Corporation, Navient Corporation, and Navient Solutions LLC’s Joint Motion Regarding Motions

 for Summary Judgment, filed on October 20, 2020. (ECF No. 202.) For good cause shown, the

 Motion is GRANTED. Accordingly, Plaintiff shall have until October 22, 2020 to submit a

 Response to Defendants Sallie Mae Bank and SLM Corporation’s Statement of Undisputed Facts

 (ECF No. 195-1), and Defendants shall have until November 5, 2020 to submit their replies in

 support of their Motions for Summary Judgment (ECF Nos. 188 & 189).

        IT IS SO ORDERED this 27th day of October, 2020.


                                                         s/John T. Fowlkes, Jr.
                                                         JOHN T. FOWLKES, JR.
                                                         United States District Judge
